Citation Nr: 0708000	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  03-07 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for degenerative disc disease and traumatic 
arthritis of the lumbar spine.

2.  Entitlement to a compensable rating for chronic left knee 
strain with calcific tendonitis of the left patella tendon 
for the period prior to June 12, 2002.

3.  Entitlement to a compensable rating for chronic right 
knee strain for the period prior to June 12, 2002.

4.  Entitlement to a disability rating in excess of 10 
percent for bilateral degenerative joint disease of the knees 
for the period from June 12, 2002, forward.

5.  Entitlement to an initial compensable disability rating 
for the residuals of a left foot sesamoid fracture.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from January 1998 to 
January 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska, that assigned a 20 percent disability rating for 
degenerative disc disease and traumatic arthritis of the 
lumbar spine and noncompensable ratings for chronic left knee 
strain with calcific tendonitis of the left patella tendon, 
chronic right knee strain, and the residuals of a left foot 
sesamoid fracture, after granting service connection for the 
same.  

By a rating action dated in February 2006, the noncompensable 
ratings assigned for chronic left knee strain with calcific 
tendonitis of the left patella tendon and chronic right knee 
strain was terminated, and a 10 percent disability rating was 
granted for bilateral degenerative joint disease of the 
knees, effective from June 12, 2002.  Jurisdiction over the 
matter was transferred to the Reno RO during the pendency of 
the appeal.

In October 2004, the Board remanded the matter to the RO via 
the Appeals Management Center (AMC) for the purpose of 
obtaining additional evidence.  The matter was returned to 
the Board for final appellate consideration.


FINDINGS OF FACT

1.  There is no evidence that the veteran's low back 
disability results in severe loss of range of motion of the 
lumbar spine; forward flexion of the thoracolumbar spine 
limited to 30 degrees or less; favorable ankylosis of the 
entire thoracolumbar spine; severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or abnormal mobility on forced motion; or, 
intervertebral disc syndrome.

2.  Effective from April 9, 2003, the veteran's lumbar spine 
disability results in mild, incomplete paralysis of the right 
lateral femoral cutaneous nerve.

3.  For the period prior to June 12, 2002, there was no loss 
of range of motion of the right or left knee, subluxation or 
instability of the right or left knee, or, X-ray evidence of 
arthritis of either knee.

4.  For the period from June 12, 2002, forward, the veteran's 
right knee and left knee disabilities have been manifested by 
x-ray evidence of arthritis; however, current range of motion 
of the knees is from 0 to 140 degrees, bilaterally, and there 
are no objective findings of subluxation or instability of 
the right knee.

5.  Effective from November 22, 2005, the veteran has slight 
subluxation/instability of the left knee.

6.  Other than some loss of extension of the second toe, the 
veteran currently has no residuals of a left foot sesamoid 
fracture.




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for degenerative disc disease and traumatic 
arthritis of the lumbar spine have not been demonstrated.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5294, 5295, (2002), Diagnostic 
Codes 5292, 5293, 5294, 5295 (2003), Diagnostic Codes 5236, 
5237, 5242, 5243 (2006).

2.  The criteria for a separate noncompensable disability 
rating for mild, incomplete paralysis of the right lateral 
femoral cutaneous nerve have been met, effective from April 
9, 2003.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
4.123, 4.124, 4.124a, Diagnostic Codes 5293 (2002), 
Diagnostic Codes 5243, 8529 (2006).

3.  The criteria for a compensable disability rating for 
chronic left knee strain with calcific tendonitis of the left 
patella tendon have not been met for the period prior to June 
12, 2002.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2006).

4.  The criteria for a compensable disability rating for 
chronic right knee strain have not been met for the period 
prior to June 12, 2002.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2006).

5.  The criteria for a disability rating in excess of 10 
percent for bilateral degenerative joint disease of the knees 
have not been met for the period from June 12, 2002, forward.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2006).

6.  The criteria for a separate 10 percent disability rating 
for subluxation/instability of the left knee have been met, 
effective from November 22, 2005.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code 5257 (2006).

7.  The criteria for a compensable disability rating for the 
residuals of a left foot sesamoid fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification 
subsequent to the initial unfavorable agency decision in 
February 2002.  The RO's December 2004 notice letter informed 
the veteran that he could provide evidence to support his 
claims or location of such evidence and requested that he 
provide any evidence in his possession.  The notice letter 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
records pertinent to his claim, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims.  While the veteran was never 
provided a VCAA letter outlining the criteria for 
establishing increased ratings and effective dates, the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose.  Id.  Further, as the veteran was granted service 
connection for the claimed disabilities and assigned 
disability evaluations and initial effective dates, the 
Secretary had no obligation to provide further notice under 
the statute.  Dingess/Hartman v. Nicholson.  Moreover, the 
veteran was provided notice of the regulations for evaluating 
his claimed disabilities in the January 2003 statement of the 
case and a supplemental statement of the case dated in 
February 2006 and he has not otherwise argued failure of 
notice.  As such, any defect with respect to the content of 
the notice requirement was non-prejudicial.   Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Recognition is given to the fact that full VCAA notification 
was not furnished to the veteran prior to the initial 
adjudication of the claim.  However, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Although full VCCA-complying notice was 
not provided prior to the initial adjudication of the claim 
the veteran had ample opportunity to respond, supplement the 
record, and participate in the adjudicatory process after the 
notice was given, and the case was then readjudicated by the 
RO.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Service medical records have been obtained.  Records from the 
Reno VA Medical Center (VAMC) are also of record.  The 
veteran has not identified any other post-service medical 
care providers. The veteran was afforded VA examinations in 
October 2001 and November 2005.  In light of the foregoing, 
the Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues on appeal is required to comply with the duty 
to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159. 

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.

The claims on appeal originated from the RO decision that 
granted service connection for those disabilities.  The 
claims therefore stem from the initial rating assigned to 
those disabilities.  At the time of an initial rating, 
separate, or staged, ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness or 
pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA must consider any part of 
the musculoskeletal system that becomes painful on use to be 
"seriously disabled." 38 C.F.R. § 4.40.

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).


Lumbar spine

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........40 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5294, which pertained to sacroiliac injury 
and weakness, and Diagnostic Code 5295, which pertained to 
lumbosacral strain, evaluations were assigned as follows: 

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion. ................... 40

With muscle spasm on extreme forward 
bending, 
loss of lateral spine motion, unilateral, 
in standing position ...................................................... 
20

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief.................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

On review of the evidence of record, the Board finds that the 
veteran's low back disability is appropriately evaluated as 
20 percent disabling.  The evidence does not show severe 
limitation of motion of the lumbar spine.  There is also no 
evidence that the veteran's lumbar spine disability has 
resulted in limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  At his November 
2005 VA examination, the veteran demonstrated forward flexion 
to 80 degrees, backward extension to 30 degrees, and lateral 
flexion to 30 degrees, bilaterally, and rotation to 45 
degrees, bilaterally.  Repetition of flexion and extension 
resulted in low back pain and spasm, which caused a decrease 
of forward flexion to 60 degrees.  The October 2001 VA 
examination described the veteran as having a full range of 
motion of the lumbar spine with moderate low back pain.  VA 
treatment records do not conflict with these results.  

Further, the Board finds that the medical evidence does not 
reflect objective evidence of pain, instability, or weakness 
greater than that contemplated by the 20 percent rating.  The 
Board recognizes that the veteran complains of lack of 
endurance and an inability to stand or walk for prolonged 
periods of time.  However, the veteran denied using a crutch, 
cane, or back brace.  Moreover, when he was examined in 
November 2005, the question of whether the veteran would 
experience any additional functional loss was addressed.  In 
this regard, the examiner specifically noted that repetitive 
flexion and extension caused low back pain and spasm, which 
reduced the veteran's forward flexion to 60 degrees.  
Considering the veteran's complaints and the aforementioned 
additional loss of motion, the Board finds that application 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 does not provide a basis 
for a rating higher than 20 percent.

There was also no evidence of listing of the whole spine or a 
positive Goldthwaite's sign, which are necessary findings to 
achieve a 40 percent rating under Diagnostic Code 5295.  On 
the contrary, the November 2005 examination indicated that 
the veteran arrived to the examination with a steady gait 
with heel to toe strike.   He did not exhibit any signs of 
discomfort.  Muscle spasm was only demonstrated after 
repeated flexion and extension.

Further, consideration has been given as to whether a higher 
disability evaluation could be assigned under Diagnostic 
Codes 5293 or 5243, intervertebral disc syndrome.  The Board 
acknowledges that X-rays show degenerative disc disease at 
multiple levels of the lower lumbar spine, and that the 
report of a June 2002 MRI revealed degenerative disc disease 
beginning at L2-3 and continuing to L4-5 and moderate disc 
bulging at L5-S1 with only minimal lateral components.  
Nevertheless, despite these findings, there is no evidence to 
support a diagnosis of intervertebral disc syndrome.  The 
November 2005 examination indicated that deep tendon reflexes 
were intact throughout the lower extremities.  The veteran 
was capable of tiptoe and heel walk.  The musculature of the 
lower extremities was good.  There was some limitation on 
straight leg raising.  The only neurological symptom 
experienced by the veteran pertained to numbness on the right 
thigh, which is discussed below.  The neurological component 
of the November 2005 examination was essentially normal.  A 
diagnosis of intervertebral disc syndrome was not rendered.  
VA treatment notes dated in April 2003 and December 2003 
support such a finding.  Those notes indicate that the 
veteran had normal neurological examinations.  A disability 
evaluation under the criteria for intervertebral disc 
syndrome would therefore be inappropriate.

Nevertheless, even if a diagnosis of intervertebral disc 
syndrome was rendered, there is no evidence that the veteran 
experiences severe recurring attacks of intervertebral disc 
syndrome with intermittent relief, or that he experiences any 
incapacitating episodes resulting from intervertebral disc 
syndrome of at least four weeks during the past year.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002), Diagnostic Code 
5293 (2003), Diagnostic Code 5243 (2006).  The record is 
simply absent such findings.  Indeed, when he was examined in 
November 2005, the veteran reported that he had not missed 
any days of work due to his back disability.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

The aforementioned and discussed November 2005 VA examination 
indicates that the veteran experiences some neurological 
manifestations, which may be associated with his low back 
disability.  The examiner described the veteran as having 
numbness on the right thigh along the lateral femoral 
cutaneous nerve distribution.  Associated VA treatment 
records suggest that this problem is the result of his 
degenerative disc disease.  Accordingly, the Board will 
evaluate the veteran's chronic neurological manifestations 
pursuant to Diagnostic Code 8529, External cutaneous nerve.  

38 C.F.R. § 4.124a, Diagnostic Code 8529 pertain to 
neurologic impairment of the external cutaneous nerve of the 
thigh.  Where paralysis is severe to complete, a (maximum) 10 
percent rating is warranted.  Where paralysis is mild or 
moderate, a noncompensable rating is to be assigned.     

On VA examination in October 2001, the veteran denied 
radiation of back pain into the lower extremities and 
neurological evaluation was completely normal.  On evaluation 
in June 2002, neurologic examination was again completely 
normal and the veteran denied neurologic complaints.  On 
April 9, 2003, the veteran complained of pain in his lower 
back and down his right leg.  Strength was 5/5 and there was 
no decrease in sensation in the right leg.  Reflexes were 2+.  
Neurologic examination was unremarkable on April 14 and 
December 19, 2003.  As noted above, the November 2005 VA 
examination described the veteran as having subjective 
complaints related to the right lateral femoral cutaneous 
nerve distribution.  The examiner described there being no 
"marked objective evidence" of any disability.  No other 
neurological complications have been identified.  The Board 
finds that evidence therefore supports the award of a 
separate rating for mild paralysis of the external cutaneous 
nerve; and, that a noncompensable evaluation, but no greater, 
is warranted under Diagnostic Code 8529, effective from April 
9, 2003.  None of the above objective findings, which are 
essentially normal, amount to severe or complete paralysis of 
the external cutaneous nerve.

To the extent that the claim has been denied, the 
preponderance of the evidence is against the claim.  Thus, 
the benefit-of-the doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Bilateral knee disorder

Service connection for chronic left knee strain with calcific 
tendonitis of the left patella tendon and chronic right knee 
strain was granted in February 2002.  Noncompensable ratings 
were assigned for each knee under Diagnostic Code 5024, 
Tenosynovitis, effective from January 2002 (date of service 
discharge).  By a rating action dated in February 2006, the 
noncompensable ratings assigned for chronic left knee strain 
with calcific tendonitis of the left patella tendon and 
chronic right knee strain were terminated.  In their place, 
and effective from June 12, 2002, a 10 percent disability 
rating was assigned for bilateral degenerative joint disease 
of the knees under Diagnostic Code 5010-5003, Arthritis due 
to trauma.  The 10 percent rating was assigned on the basis 
of x-ray evidence of involvement of two or more major joints.

Traumatic arthritis is rated based on limitation of motion of 
the joint affected as arthritis, degenerative.  See 38 C.F.R. 
§ 5010 (2006).  The schedular criteria for degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Further, in the absence of 
limitation of motion, a 10 percent rating is assignable with 
X-ray evidence of involvement of two or more major joints.  
38 C.F.R. 4.71, Diagnostic Code 5003.

X-rays taken at the October 2001 VA examination showed only 
an osteocartilaginous element measuring 5 mm by 15 mm, which 
was located in the inferior aspect of the left patellar 
tendon.  It was faintly calcified.  The examiner indicated 
that it was probably the sequela of Osgood-Schlatter's 
disease.  The bones and soft tissue were otherwise normal in 
both knees.  There was no other evidence of deformity, 
inflammation, or destructive changes.  In other words, at the 
time he was examined in October 2001, there was no X-ray 
evidence of arthritis in either knee.  The first radiological 
report showing arthritis in the knees is not until 
June 12, 2002.  Therefore, for the period prior to June 12, 
2002, Board finds that the assignment of a 10 percent rating 
under Diagnostic Code 5003-5010 (X-ray evidence of 
involvement of two or more major joints) for the veteran's 
bilateral knee disability would be inappropriate.

As noted above, the veteran's right and left knee 
disabilities were rated under Diagnostic Code 5024 prior to 
June 12, 2002.  Diagnostic Code 5024 evaluates disabilities 
characterized by tenosynovitis.  A note under Diagnostic Code 
5024 specifies that the diseases evaluated under Diagnostic 
Codes 5013 through 5024 (except gout) will be rated on 
limitation of motion of the affected parts, as arthritis, 
degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  

When he was examined in October 2001, the veteran had a 
"full pain-free range of motion of the knees with full 
normal extension."  Normal range of motion for the leg is 
zero degrees of extension and 140 degrees of flexion. 38 
C.F.R. § 4.71, Plate II (2006).  He could perform 
"effortless" deep knee bends to full squat and return to 
standing without assistance.  He could heel and toe walk 
normally.  The diagnosis was "bilateral knee strain, in 
quiescent state."  There are no post-service medical records 
dated prior to June 12, 2002 that contradict these findings.  

Accordingly, the Board finds that the veteran is not entitled 
to a higher (10 percent) disability rating for either knee 
under Diagnostic Code 5260 since leg flexion has not been 
shown to be limited to 45 degrees or less.  Similarly, the 
veteran is not entitled to a 10 percent evaluation under 
Diagnostic Code 5261 since leg extension has not been shown 
to be limited to 10 degrees or more.  38 C.F.R. Part 4, 
Diagnostic Codes 5260, 5261.  Further, as the examiner 
indicated that the veteran was "pain-free" when executing 
his ranges of motion, and his knee disability was described 
as being in a "quiescent state," application of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 would be inappropriate.

Consideration has been given to VAOPGCPREC 9-2004 wherein the 
VA Office of General Counsel (OGC) concluded that a veteran 
can receive separate ratings under Diagnostic Code 5260 (leg, 
limitation of flexion), and Diagnostic Code 5261 (leg, 
limitation of extension) for disability of the same joint.  
However, as discussed above, the October 2001 examination 
reflects that bilateral knee flexion and extension were full.  
A separate compensable evaluations for loss of flexion and 
extension is not warranted.  

Under Diagnostic Code 5257, a 10 percent disability rating is 
warranted for slight recurrent subluxation or lateral 
instability; a 20 percent disability rating is warranted for 
moderate recurrent subluxation or lateral instability; and a 
30 percent disability rating is assigned for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Subluxation of the patella is 
"incomplete or partial dislocation of the knee cap." Rykhus 
v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's 
Illustrated Medical Dictionary at 1241, 1599 (27th edition 
1988)).  A review of the veteran's bilateral knee 
symptomatology prior to June 12, 2002, militates against the 
assignment of a 10 percent evaluation under Diagnostic Code 
5257, as slight recurrent subluxation and lateral instability 
has not been shown.  Indeed, when he was examined in October 
2001, it was noted that all joints were stable.  There is 
also no contemporaneous evidence showing subluxation or 
lateral instability.

In sum, the Board concludes that the evidence does not 
support the assignment of compensable evaluations for the 
veteran's chronic left knee strain with calcific tendonitis 
of the left patella tendon or chronic right knee strain for 
the period prior to June 12, 2002.  Further, for the reasons 
set forth below, there is no basis for assigning a higher (20 
percent) rating for bilateral degenerative joint disease of 
the knees or separate compensable ratings for left knee and 
right knee disability for the period from June 12, 2002, 
forward.

The report of a June 12, 2002, X-ray revealed minimal 
degenerative joint disease in both knees.  As discussed 
above, in the absence of limitation of motion of the involved 
joint, a 10 percent rating is assignable with X-ray evidence 
of involvement of two or more major joints.  A 20 percent 
rating is assigned with X-ray evidence of involvement of two 
or more major joints with occasional incapacitating 
exacerbations.  38 C.F.R. 4.71, Diagnostic Code 5003.  The 
report of the November 2005 VA examination made no findings 
of occasional incapacitating exacerbations of the veteran's 
degenerative joint disease of the knees.  VA outpatient 
treatment records are similarly silent.  As such, the 
assignment of a 20 percent rating under Diagnostic Code 5010-
5003 for the veteran's degenerative joint disease of the 
knees would be inappropriate.

Consideration has also been given as to whether separate 
compensable ratings may be assigned to the veteran's right 
and left knee disability.  The evidence of record does not 
support such a proposition.  When he was examined in November 
2005, flexion and extension of both knees was described as 
"full."  Range of motion of both knees was from zero to 140 
degrees.  Repetition did not change that.  He could tiptoe 
and heel walk.  He also did repeated squats, which did not 
cause as much discomfort in the knees as it did in his back.  
There was some clicking of both patellae after repetition.  

In view of the foregoing evidence, to include a review of VA 
treatment records, the Board finds that the veteran is not 
entitled to a 10 percent disability rating under Diagnostic 
Code 5260 since leg flexion has not been shown to be limited 
to 45 degrees or less.  Similarly, the veteran is not 
entitled to a 10 percent evaluation under Diagnostic Code 
5261 since leg extension has not been shown to be limited to 
10 degrees or more.  38 C.F.R. Part 4, Diagnostic Codes 5260, 
5261.  It would also be inappropriate to assign separate 
compensable ratings under Diagnostic Code 5010-5003 for 
limitation of motion of a specific joint that is 
noncompensable under the appropriate diagnostic codes.  The 
November 2005 examination report clearly indicated that the 
veteran had a normal range of motion in each knee.  Again, 
the veteran has not met the criteria for the assignment of a 
noncompensable rating for either knee, i.e., flexion limited 
to 60 degrees or extension limited to 5 degrees.

The Board also notes that the veteran has reported pain on 
use and lack of endurance of his knees.  He says the pain is 
worse when he gets up in the morning.  These complaints have 
been duly considered as a basis for an increased evaluation.  
The November 2005 VA examination took the veteran's 
complaints of pain into account when assessing his range of 
motion.  The examiner specifically indicated range of motion 
was not adversely affected by repetitive motion.  There was 
also no indication that repetitive motion of the knees or 
flare-ups of pain would result in weakness, fatigability, 
incoordination, or lack of endurance.  In other words, 
application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
provide a basis for the assignment of separate compensable 
ratings under Diagnostic Codes 5010-5003, 5260, or 5261.  
Further, as range of motion was full in each knee, there is 
no basis to assign separate ratings for loss of flexion and 
extension.  See VAOPGCPREC 9-2004.

Recognition is given to the fact that the OGC has also 
determined that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  The OGC 
concluded that for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
x-ray findings and limitation of motion, limitation of motion 
under Diagnostic Codes 5260 or 5261 need not be compensable 
but must at least meet the criteria for a zero-percent 
rating.  A separate rating for arthritis could also be based 
on x-ray findings and painful motion under 38 C.F.R. § 4.59.  
See VAOPGCPREC 9-98 (August 14, 1998).

There was no laxity in the joints on evaluation on June 12, 
2002.  On April 2, 2004, there were no signs of buckling of 
the knees.  However, the report of the VA examination 
conducted on November 22, 2005 indicated that the knees 
showed loose patellae on palpation.  Lachman and McMurray 
tests were negative except for slight laxity of the anterior 
cruciate ligament on the left.  Thus, the evidence supports 
the assignment of a separate 10 percent rating for the left 
knee under Diagnostic Code 5257, effective from November 22, 
2005.  A rating in excess of 10 percent is not warranted, as 
the examiner specifically noted that the left anterior 
cruciate ligament was only lax for about 5 mm.  There were no 
findings of laxity of the right knee; therefore, a separate 
rating for the right knee under Diagnostic Code 5257 is not 
warranted.  

To the extent that the claim has been denied, the 
preponderance of the evidence is against the claim.  Thus, 
the benefit-of-the doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Left foot

The residuals of a left foot sesamoid fracture of have been 
rated as noncompensable under Diagnostic Code 5284.  Under 
Diagnostic Code 5284, a 10 percent rating is assigned for a 
moderate foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2006).  On VA examination in October 2001, the veteran 
was diagnosed as having status post fracture, left foot, 
"without residual defect."  When he was examined in 
November 2005, the veteran reported that he wore soft sole 
inserts, and that his feet prevented him from doing sports.  
He had a normal range of motion of the ankle.  His feet 
showed hammering of the second toe of both feet.  There was 
no decreased sensation or decreased range of motion of the 
foot or toes, with the exception of loss of extension of the 
second toe.  There was also no severe or abnormal callousing.  
X-rays revealed no evidence of acute fracture or significant 
bone lesion.

In sum, even when the provisions of 38 C.F.R. §§ 4.40 and 
4.45 as well as Deluca are considered, the evidence does not 
show that the veteran has met the criteria for a higher 
rating under Diagnostic Code 5284 as there is no evidence of 
a moderate disability of the left foot.  The Board finds that 
the evidence of pain on use and other symptoms, in 
conjunction with the minimal objective physical findings, is 
insufficient to establish a moderate disability.  The veteran 
was able to tiptoe and heel walk.  Although he reports pain, 
he had no essentially functional loss due to pain.  The Board 
is unable to conclude that this level of functioning is 
indicative of a moderate disability.

The preponderance of the evidence is against the assignment 
of a 10 percent rating for the veteran's residuals of a left 
foot sesamoid fracture.  Thus, the benefit-of-the doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an initial disability evaluation in excess of 
20 percent for degenerative disc disease and traumatic 
arthritis of the lumbar spine is denied.

Entitlement to a  separate noncompensable disability rating 
for mild, incomplete paralysis of the right lateral femoral 
cutaneous nerve is granted, effective from April 9, 2003, 
subject to the regulations applicable to the payment of 
monetary awards.  

Entitlement to a compensable rating for chronic left knee 
strain with calcific tendonitis of the left patella tendon 
for the period prior to June 12, 2002, is denied.

Entitlement to a compensable rating for chronic right knee 
strain for the period prior to June 12, 2002, is denied.

Entitlement to a disability rating in excess of 10 percent 
for bilateral degenerative joint disease of the knees for the 
period from June 12, 2002, forward, is denied.

Entitlement to a separate 10 percent rating for 
subluxation/instability of the left knee is granted, 
effective from November 22, 2005, subject to the regulations 
applicable to the payment of monetary awards.

Entitlement to an initial compensable disability rating for 
the residuals of a left foot sesamoid fracture is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


